Citation Nr: 0205025	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from December 1945 to March 
1949.  He died in July 1988.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).  That decision denied entitlement to 
the benefit at issue.

The Board remanded the case in May 1999 with instructions to 
the RO to schedule the appellant for a VA aid and attendance 
examination to determine the level of assistance that she 
required in daily living.  The Board remanded the case again 
in March 2000 instructing the RO to schedule the appellant 
for a VA aid and attendance examination.  The RO was further 
instructed to provide the examiner with VA Form 21-2680, 
Examination of Housebound Status or Permanent Need for 
Regular Aid and Assistance, to ensure that the appropriate 
factors are evaluated.  The Board remanded the case a third 
time in March 2001.  The Board instructed the RO to obtain a 
May 2000 psychiatric report, and review the report to ensure 
that it contained sufficient information to evaluate the 
claim.  If the psychiatric report did not contain sufficient 
information, it was to be returned to the examiner.  The RO 
was also instructed to review the claim to ensure that the 
new notification and development requirements under the 
Veterans Claims Assistance Act of 2000 were complied with and 
satisfied.

A hearing was scheduled before a Member of the Board at the 
Central Office in January 1999.  The appellant failed to 
report and did not request that the hearing be rescheduled.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The appellant's disabilities, when considered in 
conjunction with each other, result in an inability to 
protect herself from the hazards and dangers of her daily 
environment.


CONCLUSION OF LAW

The criteria for a special monthly pension on account of the 
need for regular aid and attendance are met.  38 U.S.C.A. 
§§ 1502, 1541 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the appellant informed her 
of the information and evidence needed to substantiate her 
claim for entitlement to a special monthly pension and 
complied with the VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes a hospital discharge summary 
from August 1988, private treatment records from March 1994 
to May 1996, a May 1996 statement from the appellant's 
children and several friends, a December 1997 Statement of 
Attending Physician Form, a March 1998 private treatment 
note, an undated letter from the appellant's physician, 
private treatment notes from February and September 1999, a 
May 2000 aid and attendance examination report, a May 2000 
psychiatric evaluation report, a July 2000 psychological 
evaluation report, and a July 2000 psychiatric update.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to a special monthly pension.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

An August 1988 hospital discharge summary indicated that the 
appellant presented at the emergency room with chest pain.  
She was admitted to the hospital.  The discharge summary 
noted that the appellant was prescribed a daily dosage of 
Dilantin for a history of seizures.  She reported that she 
had not taken her Dilantin for several days.  She was 
diagnosed with chest pain, undetermined etiology, premature 
ventricular contractions, not thought to be malignant, 
irritable bowel syndrome, a seizure disorder of undetermined 
etiology, a moderately severe anxiety reaction and mild 
essential hypertension.

Private treatment records from March 1994 to May 1996 
indicate that the appellant was prescribed various 
medications for a variety of conditions including 
hypertension, headaches and seizures.

A May 1996 statement signed by the appellant's children and 
several friends indicated that the appellant needed help with 
most daily activities.  The signatories indicated that her 
son does most of the needed things himself.

A December 1997 Statement of Attending Physician Form 
indicated that the appellant suffered from occasional 
headaches and exertional shortness of breath.  She was 
diagnosed with moderate hypertension, migraines and frequent 
seizures.  The physician noted that the appellant was 
demented and it was a danger for her to leave home.

A March 1998 private treatment note indicated that the 
appellant was being prescribed three high blood pressure 
medications.  She refused to take one of the medications 
daily, as prescribed.  The note indicated that the appellant 
continued to take her medications "any way she liked."

An undated letter from the appellant's physician indicated 
that the appellant had the following medical problems:  
hypertension; remote history of seizures on Dilantin; chronic 
dizziness; dementia, Alzheimer type probably; and chronic 
migraine headaches.  The appellant's physician noted that she 
gets confused sometimes and has poor judgment.  In addition, 
he noted that she gets her medication confused and sometimes 
takes the wrong dose.

In May 1999 the Board remanded the claim to the RO with 
instructions to schedule the appellant for a VA aid and 
attendance examination to determine the level of assistance 
she requires in daily living.  An examination was scheduled, 
but the appellant did not report.  The appellant's son 
contacted the RO in June 1999 and informed them that his 
mother was too sick to travel to the VAMC for the 
examination.  He asked if his mother's physician could 
conduct the examination.  An SSOC was issued in October 1999.

In March 2000 the Board remanded the claim to the RO again.  
The Board instructed the RO to provide for an aid and 
attendance examination to be conducted locally, either on a 
fee basis or by the appellant's private physician.  The RO 
was instructed to provide a VA Form 21-2680, Examination of 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, to the examiner.  The examiner was specifically 
requested to discuss the presence or absence of dementia.

The appellant's private physician conducted an aid and 
attendance examination in May 2000.  The appellant had full 
range of motion of both upper and lower extremities.  She was 
able to ambulate without assistance.  There were no spinal 
limitations.  There were no restrictions or limitations on 
the appellant's ability to leave home.  The physician 
commented that the appellant may need a psychiatric 
evaluation for mental status.

Private treatment notes from February and September 1999 
indicated that the appellant presented for check ups.  On 
both occasions she reported that she had not taken her 
medications that day.

A note sent to the RO from a private psychiatric examiner 
indicated that the appellant had a psychiatric evaluation in 
May 2000 and would be seen in June 2000 for psychological 
testing.  The note indicated that the private psychiatric 
examiner would forward the records as soon as possible.

A July 2000 psychological evaluation performed by a clinical 
psychologist was forwarded to the RO.  The report indicated 
that the appellant was irritable and uncooperative.  The 
psychologist noted that the evaluation may be a questionable 
representation of the appellant's current level of 
intellectual functioning.  The clinical psychologist noted 
that the appellant appeared to be only mildly impaired 
cognitively.  The diagnostic impression was anxiety disorder, 
not otherwise specified, rule out organic mood disorder and 
rule out atypical psychosis.

The Board remanded the case a third time.  The Board 
instructed the RO to obtain the May 2000 psychiatric report.  
The RO was then instructed to review the report to ensure it 
contained sufficient information regarding the relevant aid 
and assistance factors.  If the report was insufficient, the 
RO was to return it to the examiner.  In addition, the RO was 
asked to review the claims file to ensure that all 
notification and development action required by the VCAA was 
completed.

A May 2000 psychiatric evaluation report indicated that the 
appellant was overproductive, increasingly agitated, 
presenting with low frustration tolerance, problems with her 
memory, and some manic features.  The report noted that she 
lived alone, but her son supervised her in day to day 
activities.  On examination she was having problems with her 
hearing.  Her memory for recent and remote events was fair to 
poor.  The appellant was referred for further testing for 
Alzheimer's and a C-Scan of the head.  The diagnostic 
impression was organic mood disorder, to rule out cyclothymic 
disorder and to rule out atypical psychosis.

A July 2000 psychiatric update indicated that the appellant 
was unable to comprehend and was perspiring.  She indicated 
that she did not take her medications regularly and did not 
show up for follow-up appointments.  The appellant was having 
a hard time sleeping, had poor concentration and was being 
very obstinate with her daughter who was "apparently the 
caregiver."  The appellant presented with marked mood 
lability, increased irritability, agitation and limited 
response to medications on an outpatient basis.  She was 
recommended for inpatient treatment, but she refused and 
opted to continue medication on an outpatient basis.  The 
appellant's daughter was encouraged to bring the appellant in 
periodically for titration of the appellant's medications.  
The appellant was diagnosed with atypical psychosis and 
bipolar affective disorder.

III.  Criteria

Under the relevant regulations, where a surviving spouse who 
is entitled to death pension is in need of regular aid and 
attendance of another person, an increased rate of pension is 
payable.  38 U.S.C.A. § 1541(d).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
assistance if such person:  (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in § 3.352(a).  38 C.F.R. § 3.351(c)(3).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through it essential character, actually requires that the 
appellant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims (Court) has held that it is 
logical to infer there is a threshold requirement that at 
least one of the enumerated factors be present.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

In addition, a surviving spouse may be entitled to housebound 
status if she is permanently housebound by reason of 
disability.  The "permanent housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reasons of disability or 
disabilities which it is reasonably certain will remain 
throughout the surviving spouses lifetime.  38 C.F.R. 
§ 3.351(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes at the outset that the specific issue in each 
of the three remands, i.e., whether the appellant required 
regular aid and attendance from another person, has not been 
specifically addressed in any of the records on file.  
However, after carefully reviewing the record the Board finds 
that there is no need to subject the appellant to further 
delays of her claim as the evidence on record with regard to 
entitlement to a special monthly pension on account of the 
need for regular aid and attendance is in relative equipoise.

The appellant is prescribed several different medications for 
various medical conditions.  The evidence consistently shows 
that the appellant is either unable or refuses to take her 
medications as prescribed.  An August 1998 hospital discharge 
summary noted that she had not taken her Dilantin, prescribed 
in a daily dosage, for several days.  A March 1998 private 
treatment note indicated that the appellant continued to 
taker her medications "any way she liked."  This comment 
was made in conjunction with the physician's observation that 
the appellant refused to take one of her medications daily, 
as prescribed.  An undated letter from the appellant's 
physician noted that she gets her medications confused and 
sometimes takes the wrong dosage.  A July 2000 psychiatric 
update noted that the appellant indicated that she does not 
take her medications regularly.  The Board finds that the 
appellant appears to require constant monitoring of her 
medications to ensure that she takes the appropriate dosage 
at the appropriate time.

A May 1996 statement signed by the appellant's children and 
several friends indicated that the appellant needs help with 
most daily activities.  A December 1997 statement from her 
attending physician noted that the appellant was demented and 
it was a danger for her to leave home.  In an undated letter, 
the appellant's physician noted that she gets confused and 
has poor judgment.  A May 2000 psychiatric evaluation noted 
that the appellant's son supervised her day to day 
activities.  A July 2000 psychiatric update noted that the 
appellant's daughter was "apparently the caregiver."  The 
Board finds the May 1996 statement of the appellant's 
children and friends credible.  That statement, in 
conjunction with various statements from the appellant's 
physician, indicates that she requires supervision in her day 
to day activities.

Although there are indications on the record that the 
appellant lives alone, the specific question of whether she 
requires regular aid and assistance is not addressed in any 
of the records on file.  The Board notes that it is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  See 38 C.F.R. § 3.352(a).  
Accordingly, the Board concludes, based on the evidence 
provided, that there is sufficient evidence of record to find 
that the appellant requires care and assistance on a regular 
basis to protect her from the hazards and dangers incident to 
her daily environment.  Accordingly, the appellant's claim 
for entitlement to special monthly pension on account of the 
need for regular aid and attendance is granted.

ORDER

Entitlement to special monthly pension on account of the need 
for regular aid and assistance is granted, subject to the law 
and regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

